Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This office action is in response to applicant’s terminal disclaimer filed 3/11/22. Claims 16-35 are pending with claims 16, 24 and 29 in independent form.

Terminal Disclaimer
The terminal disclaimer filed on 1/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 8,978,985; 9,578,269; 9,465,970 and 10,721,429 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Zack Higbee on 3/24/22.
The application has been amended as follows: 
IN THE CLAIMS:
Replace Independent claim 29 with the following:
29.	An apparatus comprising:
a CMOS image sensor comprising a plurality of pixels in a two-dimensional array, wherein the CMOS image sensor is configured to operate at a frame rate of at least 50 frames per second and is operable, in a global shutter mode, to collect image data from a target, and wherein, in the global shutter mode, all or substantially all of the plurality of 
a processor;
at least one illumination light source configured to illuminate at least a portion of the target for an illumination period, wherein the at least one illumination light source is configured to draw at least 160 mA; and
a non-transitory memory including computer program instructions configured to, when executed by the processor, cause the apparatus to at least:
search the image data collected in the global shutter mode for one or more markers indicative of a presence of at least one two dimensional bar code symbol, and
in an instance in which at least one marker of the one or more markers is detected, decode the at least one two dimensional bar code symbol on the at least one marker.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s terminal disclaimer has overcome the previous double patenting rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 16 and all its dependencies an apparatus comprising: a CMOS image sensor comprising a plurality of pixels in a two-dimensional array, wherein the CMOS image sensor is configured to operate at a frame rate of at least 50 frames per second and is operable, in a global shutter mode, to collect image data from a target, and wherein, in the global shutter mode, all or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH